DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Action is in response to the communication received on January 5, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record fail to teach neither singly nor in combination, “a plurality of system-on-chips (SOCs); and a plurality of interconnected nodes having inter-node communication connections between each of the plurality of nodes such that data is relayed from one node to another node in the plurality of nodes, wherein each of the plurality of interconnected nodes comprises: a SOC from the plurality of SOCs; a plurality of core processors on the SOC; a plurality of volatile random access memories (VRAMs) coupled to one or more of the plurality of core processors; a plurality of non-volatile random access memories (NVRAMs) coupled to one or more of the plurality of processors, wherein at least one of the plurality of NVRAMs comprises instructions, that when executed by one or more processors in the plurality of processors, cause the processors to: access a hash table distributed across the plurality of VRAMs and the plurality of NVRAMs comprising: a plurality of data pages distributed across the plurality of VRAMS and NVRAMS that are associated with one another by a plurality of corresponding pointers according to a tree data structure, wherein the plurality of data pages contain data records that are maintained in both VRAM and NVRAM creating a duality of data records contained in the plurality of data pages distributed across the plurality of VRAMS and NVRAMS, and further wherein 
The closest prior art of record (Sengupta et al., Pub. No. US 2011/0276744 A1, hereinafter “Sengupta”) discloses access a hash table distributed across the plurality of VRAMs and the plurality of NVRAMs comprising: creating a duality of data records contained in the plurality of data pages distributed across the plurality of VRAMS and NVRAMS, a plurality of hash values, wherein the duality of data records contained in the plurality of data pages is distributed across the plurality of VRAMS and NVRAMS, however, Sengupta fails to disclose a plurality of system-on-chips (SOCs), and a plurality of interconnected nodes having inter-node communication connections between each of the plurality of nodes such that data is 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claim 1 as indicated above. Therefore, independent claim 1, and dependent claims 2-7, 20 and 21 which depend from claim 1 and include all the limitations of claim 1, are allowed. 

The closest prior art of record, Sengupta, discloses generating a tag and a hash value based on an input key associated with a transaction, searching a plurality of data pages comprising corresponding hash values and tag bitmaps for a data page in the plurality of data pages based on the hash value, wherein the tag bitmaps include a probability score, wherein the plurality of data pages are distributed across a plurality of volatile random access memories (VRAM) coupled to the at least one core processor and a plurality of volatile random access memories (NVRAM) coupled to the at least one core processor, and comparing the tag to a tag bitmap in the data page to determine a probability that the data page contains a data record associated with the input key, wherein the determined probability is based on the probability score included in the tag bitmap corresponding to the data page, wherein the plurality of data pages contain data records that are maintained in both a VRAM and a NVRAM creating a duality of data records contained in the plurality of data pages distributed across the plurality of VRAMS and NVRAMS and the duality of data records, however, Sengupta fails to disclose at least one core processor on a System-on-Chip (SoC), wherein the at least one core processor is in a multi-core computing system having a plurality of core processors distributed across a plurality of SoCs, and wherein the tag bitmaps track the corresponding data records such that an optimistic concurrency control (OCC) blocks contentious data accesses resulting from the concurrent transactions being executed on the same data records.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arnon et al. (Patent No. US 7,702,871 B1), where a system for controlling the pacing of host data writes in response to changing system conditions allows for the use of variably controlled delays that facilitate asynchronous replication with bounded lag and smooth steady-state performance. Adding delay to the writes slows down the host and dampens activity spikes. A first storage device receives a write request, transmits data to a second storage device, and acknowledges the write request. An amount of additional write response time is controlled between when the write request is received 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166